UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2679



LEON HILTON GILLIS,

                                              Plaintiff - Appellant,

          versus


CRESTAR BANK; RIDPATH AGENCY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-97-455-R)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, * and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Hilton Gillis, Appellant Pro Se. Jeffery Scott Sexton, GENTRY,
LOCKE, RAKES & MOORE, Roanoke, Virginia; Robert Malcolm Duncan
Turk, JEBO & TURK, Radford, Virginia, for Appellees.




    *
      Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting the

Defendants' motion to dismiss his complaint alleging age discrim-

ination in the making of a loan, because it was barred by the

applicable statute of limitations.* We have reviewed the record and
the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Gillis v.
Crestar Bank, No. CA-97-455-R (W.D. Va. Nov. 6, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       A two-year statute of limitations applies to Appellant's
claim. See 15 U.S.C.A. § 1691e(f) (West 1998).

                                2